Faulconer, J.
This is an appeal from a judgment for appellees in a suit by appellants for an injunction.
Appellees, on September 30, 1966, filed their motion to dismiss this appeal on the ground that the Supreme Court of Indiana in State ex rel. Crosby v. Decatur Cir. Ct. (1966), 247 Ind. 567, 219 N. E. 2d 898, 9 Ind. Dec. 149, decided, adversely to the appellants, the only issue raised by appellants in the appeal pending in this court.
Appellants have not filed an answer to appellees’ motion to dismiss.
We are of the opinion that appellee’s motion to dismiss this appeal is well taken and that the same should be sustained.
Appeal dismissed.
*478Smith, C.J., Bierly, Carson and Prime, J.J., concur.
Wickens, P.J., Hunter and Mote, J.J., not participating.
Note. — Reported in 220 N. E. 2d 657.